KAREN NELSON MOORE, Circuit Judge,
dissenting.
I respectfully disagree with the majority’s conclusion that Officer Kilgore had probable cause to arrest Straub for violating Kentucky’s harassment and disorderly conduct statutes. At the time the incident giving rise to this litigation occurred, it was clearly established that the Fourth Amendment requires arrests to be supported by probable cause. Sandul v. Larion, 119 F.3d 1250, 1256 (6th Cir.1997). “For probable cause to arrest to exist, the ‘facts and circumstances within the officer’s knowledge [must be] sufficient to warrant a prudent person, or one of reasonable caution, in believing, in the circumstances shown, that the suspect has committed, is committing or is about to commit an offense.’ ” Thacker v. City of Columbus, 328 F.3d 244, 255 (6th Cir.2003). “In general, the existence of probable cause in a § 1983 action presents a jury question, unless there is only one reasonable determination possible.” Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir.1995). Although probable cause does not require officers to have proof of every element of an offense, officers cannot ignore exculpatory evidence when determining whether probable cause exists. Crockett v. Cumberland College, 316 F.3d 571, 582 (6th Cir.2003); Gardenhire v. Schubert, 205 F.3d 303, 318 (6th Cir.2000). In this case, there is evidence that Officer Kilgore knew of facts indicating that Straub did not violate Kentucky’s harassment or disorderly conduct statutes.
Under the Kentucky Penal Code, “A person is guilty of harassment when with intent to harass, annoy or alarm another person he: ... (e) Engages in a course of conduct or repeatedly commits acts which alarm or seriously annoy such other person and which serve no legitimate purpose.” Ky.Rev.Stat. § 525.070 (emphasis added). As the majority points out, Straub told Officer Kilgore that she had *387been ringing doorbells in order to locate the apartment where she was staying, which is clearly a legitimate purpose. Additionally, under the Kentucky Penal Code, “A person is guilty of disorderly conduct when in a public place and with intent to cause public inconvenience, annoyance or alarm, or wantonly creating a risk thereof, he: ... (b) Makes unreasonable noise.” Ky.Rev.Stat. § 525.060 (emphasis added). The commentary to § 525.060 explains, “Subsection (l)(b) prohibits unreasonable noise. ‘Reasonable’ in this context depends upon the time, place, nature and purpose of the noise. ” (emphasis added). Again, as the majority points out, Straub told Officer Kilgore that she had been ringing doorbells to locate the apartment where she was staying; such noise would have clearly been reasonable given Straub’s stated purpose. I am not suggesting that a suspect can automatically negate probable cause by merely proffering a denial. But here, where there is little inculpatory evidence, an officer may not ignore a suspect’s legitimate explanation for rather benign conduct.
Additionally, the evidence adduced thus far does not support Officer Kilgore’s assertion that he had probable cause to arrest Straub for committing the offenses of criminal trespass in the third degree, in violation of Ky.Rev.Stat. § 511.080(1), or giving a peace officer a false name or address, in violation of Ky.Rev.Stat. § 523.110(1).
I am troubled by the prospect of allowing police officers to justify arrests after-the-fact based upon expansive readings of sweeping public nuisance statutes such as those involved in this case. I fear that this practice will give police officers carte blanche to arrest people for doing just about anything. Because I believe there is a genuine issue of material fact and thus a jury question regarding probable cause, I would reverse the district court’s grant of summary judgment to Officer Kilgore on Straub’s § 1983 claim for false arrest and reinstate Straub’s state-law claims falling within the district court’s supplemental jurisdiction pursuant to 28 U.S.C. § 1367. Accordingly, I respectfully dissent.